Exhibit 10(c)3
 
RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made
and entered into by and between SOUTHERN NUCLEAR OPERATING COMPANY, INC. (the
"Company") and JOSEPH A. MILLER ("Employee"), shall be effective as of December
1, 2009 (the "Effective Date").
 
W I T N E S S E T H:


WHEREAS, the Company wishes to encourage Employee to continue employment with
the Company for a three year term and to provide Employee with a retention award
for service he will provide to the Company; and


WHEREAS, this Agreement should be treated as an Award made by the Compensation
and Management Succession Committee of the Southern Company Board of Directors
under the Southern Company 2006 Omnibus Incentive Compensation Plan (the
"Omnibus Plan").


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.           Retention Payment Amount.    Employee shall become vested in the
following amount provided Employee is actively employed with the Company or an
affiliate of the Company on the designated Vesting Date set forth below:


Amount                  
                                                   Vesting Date


13,136  Restricted Stock Units                                   12/31/2012


The award under this Paragraph 1 shall be treated as an award of Restricted
Stock Units under the terms of the Omnibus Plan, and therefore, governed by the
terms of that Plan.  The number of units is based on the Employee’s base salary
plus target Performance Pay Program Award value under the Omnibus Plan at the
Fair Market Value on the Effective Date The deemed dividends associated with the
Restricted Stock Units shall be credited and treated as reinvested in additional
Restricted Stock Units until the award is paid in accordance with Paragraph 2.


2.           Timing and Form of Payment of Retention Amount.
 
(a)          Generally.  Unless modified by the provisions set forth in
Paragraphs 2(b)-2(f), the vested amount shall be paid in shares of Common Stock
to Employee in a lump sum within 30 days following the Vesting Date (the
"Scheduled Payment Date").
 
        (b)          Death.  If Employee dies while in active service prior to
the Vesting Date,
 
 
1

--------------------------------------------------------------------------------


 
notwithstanding anything to the contrary in this Agreement, Employee shall be
treated as fully vested in the retention award set forth in Paragraph 1.  The
amount vested under this Paragraph 2(b) shall be paid on the earlier of (i) the
Scheduled Payment Date, or (ii) within 30 days following the Employee's date of
death.  Employee shall designate his beneficiary(ies) in the beneficiary
designation form set forth in Exhibit 1 to this Agreement.
 
        (c)          Disability.  If Employee separates from service on account
of becoming totally disabled as defined under the Company's long term disability
plan prior to the Vesting Date, notwithstanding anything to the contrary in this
Agreement, Employee shall be treated as fully vested in the retention award set
forth in Paragraph 1.  The amount vested under this Paragraph 2(c) shall be paid
on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days
following the date Employee separates from service on account of disability.


       (d)          Involuntary Termination.  If Employee separates from service
on account of being involuntarily terminated for reasons other than Cause prior
to the Vesting Date, notwithstanding anything to the contrary in this Agreement,
Employee shall be treated as fully vested in the retention award set forth in
Paragraph 1.  The amount vested under this Paragraph 2(d) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the
date the Employee separates from service.


(e)          Voluntary Termination or Termination for Cause.  If Employee
voluntarily terminates employment prior to the Vesting Date or is terminated for
cause solely as determined by the Company prior to the Scheduled Payment Date,
Employee forfeits all amounts under this Agreement and all amounts which could
have been paid under this Agreement.  For purposes of this Agreement, "Cause" or
"Termination for Cause" shall include the following conditions:
 
   
                (1)    Failure to Discharge Duties.  Employee willfully neglects
or refuses to discharge his duties hereunder or refuses to comply with any
lawful or reasonable instructions given to his by the Company without reasonable
excuse;

 
 
                (2)             Breach.  Employee commits any material breach or
repeats or continues (after written warning) any breach of his obligations
hereunder;



 
                (3)            Gross Misconduct.  The Employee is guilty of
gross misconduct.  For the purposes of this Agreement, the following acts shall
constitute gross misconduct as solely determined by the Company:

 
 
        (i)         Any act involving fraud or dishonesty or breach of
appropriate regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like;

 
 
 
    (ii)        The carrying out of any activity or the making of any statement
which would prejudice and/or reduce the good name and standing of the Company,
Southern Company or any of its affiliates or would bring any one of these into
contempt, ridicule or would reasonably shock or offend any community in which
these companies are located;

 
2

--------------------------------------------------------------------------------


        
        (iii)      Attendance at a Company worksite in a state of intoxication
or otherwise being found in possession on Company or any of its affiliates'
property of any prohibited drug or substance, possession of which would amount
to a criminal offense;



 
 
      (iv)     Assault or other act of violence against any employee of the
Company or other person during the course of his employment; or



 
 
      (v)      Conviction of any felony or misdemeanor involving moral
turpitude.



(f)           Transfer of Employment to a Southern Company Subsidiary or
Affiliate.  In the event that Employee's employment by the Company is terminated
and Employee shall become immediately re-employed by a subsidiary or an
affiliate of Southern Company, the Company may assign this Agreement to such
subsidiary or affiliate if agreed to by such entity, and such assignee shall
become the "Company" for all purposes hereunder.  If such subsidiary or
affiliate does not agree to accept such assignment for purposes of this Section
2, Employee shall be treated as if he remained employed by Southern Nuclear
Operating Company, Inc. for any period of time he was employed by an affiliate
of the Company.


(g)           Delaying Payment. Notwithstanding the foregoing, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) as of the date of his separation from
service, then payment of any amounts under the Agreement shall be deferred for
six (6) months after the date of his separation from service to the extent
required by Section 409A of the Code.


3.           Amendment and/or Termination of this Agreement. This Agreement
terminates when all amounts have been paid or forfeited pursuant to Paragraph
2.  Notwithstanding the preceding sentence, the Employee and the Company may
mutually agree to amend or terminate this Agreement prior to the end of the
three year term only by written agreement signed by each party.


4.           Confidentiality. Employee represents and agrees that he will keep
all terms and provisions of this Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Employee further agrees that he will not
disclose the terms, provisions or information contained in or concerning this
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company.  This Agreement is
not intended in any way to proscribe Employee's right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments' governmental functions.


5.           Assignability.  Neither Employee, his estate, his beneficiaries nor
his legal
 
 
3

--------------------------------------------------------------------------------


 
 
representatives shall have any rights to commute, sell, assign, transfer or
otherwise convey the right to receive any payments hereunder, which payments and
the rights thereto are expressly declared to be nonassignable and
nontransferable.  Any attempt to assign or transfer the right to payments under
this Agreement shall be void and have no effect.


6.           Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under this
Agreement, and such obligations shall be paid solely from the general assets of
the Company.  Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of this Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company's
creditors.


7.           No Effect on Other Arrangements.  It is expressly understood and
agreed that any payments made in accordance with this Agreement are in addition
to any other benefits or compensation to which Employee may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.


8.           Tax Withholding and Implications.  To the extent permitted under
Section 409A of the Code, there shall be deducted from the vested retention
amount the number of shares of Common Stock necessary to cover the amount of any
tax required by any governmental authority to be withheld from the Employee and
paid over by the Company to such governmental authority for the account of the
Employee.  The Company makes no representations or guarantees regarding the tax
implications of this Agreement and advises Employee to consult with his attorney
and/or tax advisor regarding the tax implications of this Agreement.  In
addition, Employee agrees to hold harmless the Company with respect to any tax
liability for any and all federal, state or local taxes or assessments, interest
or penalties of any kind arising from this Agreement.


9.           Compensation.  Any compensation paid to Employee pursuant to this
Agreement shall not be considered "compensation" as the term is defined in The
Southern Company Employee Savings Plan, or "earnings" as such term is defined in
The Southern Company Pension Plan.  Payments to Employee shall not be considered
wages, salaries or compensation under any other Company-sponsored employee
benefit or compensation plan or program, unless the explicit terms of such plan
or program provides otherwise.


10.           No Guarantee of Employment.  No provision of this Agreement shall
be construed to affect in any manner the existing rights of the Company to
suspend, terminate, alter or modify, whether or not for cause, the Employee’s
employment relationship with the Company.


11.           Governing Law.  This Agreement, and all rights under it, shall be
governed by and construed in accordance with the laws of the State of Alabama,
without giving effect to principles of conflicts of laws.


12.           409A. The parties agree that the terms and provisions of this
Agreement will be
 
4

--------------------------------------------------------------------------------


 
construed and interpreted to the maximum extent permitted in order to comply
with Section 409A of the Code, and the regulations promulgated
thereunder.  Neither the Employee nor the Company may accelerate any deferred
payment under this Agreement, except in compliance with Section 409A of the
Code.






IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this 29th day of January 2010.




“COMPANY”
SOUTHERN NUCLEAR OPERATING COMPANY, INC.


By:  /s/James H. Miller
III                                                                                        
                                                                     
Its:  President and CEO                                                   
 
                                                                      “EMPLOYEE”
 
                                       /s/J. A. Miller
                                     JOSEPH A. MILLER

 
5 
 

--------------------------------------------------------------------------------

 

RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
 
EXHIBIT 1
 
BENEFICIARY DESIGNATION

 

 
Beneficiary


 
 ____________________
Name
   ____________________
Relationship
   ____________________
Percentage
 
 
 
 
 
           ____________________
Name
   ____________________
Relationship
    ____________________
Percentage
 

 
 
In the event that all or some beneficiaries designated above are not living at
the time payment
should be made, I designate the following contingent beneficiaries to be paid
such amounts:


Contingent Beneficiary


 
 ____________________
Name
   ____________________
Relationship
   ____________________
Percentage
 
 
 
 
 
           ____________________
Name
   ____________________
Relationship
    ____________________
Percentage
 

 
 
Any amounts not paid to the contingent beneficiary(ies) shall be paid to the
Employee's estate.